 In the Matter Of WESTINGHOUSE ELECTRIC AND MANUFACTIIRING COM-PANYandLOCAL UNION B-1161, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSCase No. R-2547.-Decided July 1, 1941Jurisdiction:electrical appliance manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival organizations and refusal to accord petitioning unionrecognition until it is certified by the Board ; election necessary. .Unit Appropriate for Collective Bargaining:to determine whether hourly em-ployees in the switchboard plant, excluding office employees, should constitutea unit apart from the two-plant unit found appropriate in the Board'sprevious Order, election necessary.Mr. C. A. Reinwald,of New York City, for the Company.Mr. Lawson Wimberly,ofWashington, D. C., andMr. S. J. Cris-tiano,ofWyckoff, N. J., for the I. B. E. W.Mr. M. H. Goldstein,of Philadelphia, Pa., for the United.-Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 20, 1941, Local Union B-1161, International Brother-hood of Electrical Workers, herein called the I. B. E. W., filed withthe Regional Director for the Fourth Region (Philadelphia, Penn-sylvania) a petition, and on March 5, 1941, an' amended petition,alleging that a question affecting commerce had arisen concerningthe representation of employees of Westinghouse Electric and Manu-facturing Company, Philadelphia, Pennsylvania, herein called theCompany, and requesting an investigation and certification. of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 2, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section '9 (c) of the Act and Article III, Section 3,, of.National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional33 N. L. R. B., No. 21.97 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 9, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the I. B. E. W.,and United Electrical,Radio & Machine Workers of America,.LocalNo. 111,.affiliatedwith the Congress of Industrial Organizations,herein called the United, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on May 12, 1941, at Philadelphia,Pennsylvania,before Jerome I. Macht, the Trial Examiner duly designated by theChief Trial Examiner.The Company and the United were repre-sented by counsel and the I.B. E. W. by its representatives.Allparticipated in the hearing.The United moved that the petition bedismissed on the ground that no question had arisen concerning therepresentation'of the employees named in the petition.The TrialExaminer did not rule on this motion.For reasons which appear inSection III below, the motion is denied.Full opportunity to bebeard, to examine and cross-examine witnesses,and to introduce evi-dence bearing upon the issues was afforded all parties.During; thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has.reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.-On May, 16, 1941,the I.B. E. W. and the United filed requests fororal argument before the Board at Washington,D. G.On May 21,1941,-the Board denied these requests and, in lieu.thereof, grantedpermission to all parties-to file briefs with the Board in support oftheir respective contentions.On June 3, 1941, the I.B. E. W. fileda brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric and Manufacturing Company is a Penn-sylvania corporation,owning and operating a number of factories,plants, and service shops throughout the United States.The salesactivities of the Company extend into every State.During the year1.940 to the date of the hearing the total volume of its businessamounted to more than$151,000,000,and comprised shipments of itsproducts to all' States of the United States and to a number of foreigncountries.The raw materials used by the Company in the manu-facture of its products were secured from a.number of States in the,United States. WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 99The Company's plant at 4901 Grays Avenue, Philadelphia, Penn-sylvania, herein called the 49th Street plant, is the only plant directlyinvolved in this proceeding. In respect to the activities conducted.at this plant, the Company admits that it is subject to the jurisdictionof the.Board.II.THE ORGANIZATIONS INVOLVEDLocalUnion B-1161, International Brotherhood of ElectricalWorkers, is a labor organization affiliated with the American Federa-tion of Labor.United Electrical, Radio & Machine Workers of America, LocalNo. 111, is a labor organization affiliated with the Congress of Indus-trial Organizations.These organizations admit to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn November 29, 1940, the I. B. E. W. asked the Company to bar-gain with its for employees working at the Company's 49th Streetplant.The Company refused to bargain with the I. B. E. W. untilitwas certified by the Board.The I. B. E. W. accordingly filed thepetition in this proceeding.The United contends that. no questionhas arisen concerning the representation of such employees.In March 1939 the United filed If petition for investigation andcertification respecting employees of the Company at itsPhiladelphiaService Shop,which was located at 3001 Walnut Street, Philadelphia,Pennsylvania.The Company's plant at this location is herein calledthe 30th Street plant.At this time the Company's activities at the30th Street plant were distributed among the following divisions:(1) repair, (2) switchboard, (3) refrigerator, (4) Micarta, (5) build-ing, and (6) engineering and service.There were at the plant about131 production employees, of whom 17,were working in the switch-board division.On April 18, 1939, at a conference in the Regional Director's office,an officer of the Company,, upon evidence submitted to him, orallyrecognized the United as sole bargaining agent for such employees.At this conference the Company declared its intention to develop itsswitchboard division and move it to a new location. In July.-1939the Company moved the switchboard division.from the fourth floorof the 30th Street plant to the 49th Street plant.The Companythereafter retained the namePhiladelphia Service Shopto designateboth plants jointly.:'The Company continued to bargain with theUnited for employees at both plants.1In April 1941 the Company discontinuedthe use of this name. The two plants areJointly designatedThe Philadelphia Divisionof the Middle Atlantic DistrictManufacturingand Repair Department.450122-42-vol. 33-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 29, 1939, upon a charge filed by the United, the Boardissued its complaint against the Company in Case No. C-1241.Among other things, the complaint alleged in substance- that theCompany refused to commit to writing its several oral agreements.with the United concerning employees at thePhiladelphia Service.Shop.In September 1939 employees at the 30th and 49th Street plantswho were members of the United voted to shift their affiliation to theA. F. of L. The United was dissolved. Local B-1161, InternationalBrotherhood of Electrical Workers,. the, petitioner in this proceeding,was duly organized. It included in its membership employees atboth' plants of the Company.In October 1939 employees at the 30th Street plant withdrew fromthe I. B. E. W. and in November 1939 reorganized the United.Em-ployees at the 49th Street plant remained members of the I. B. E. W.The I. B: E. W. thereafter requested the Company to bargain withthe I. B. E. W. for employees at the,49th Street plant.The Companyrefused to recognize the I. B. E. W., contending that it had recog-nized the United as bargaining agent for such employees.- _ In No-vember 1939 the I. B. E. W.. filed a petition under Section 9 (c) ofthe 'Act -requestinganinvestigationandcertificationofrepresentatives. .On March 29, 1940, the Board, pursuant to a stipulation, issueditsOn the following day the Board filed a petition requesting enforce-ment of its Order in the United States Circuit Court of Appeals foithe Second Circuit. In April 1940 the Board dismissed the petitionof the I. B. E. W. without hearing.After, removing the switchboard .division from the 30th Street plantto the 49th Street plant, the Company greatly expanded its switch-board manufacturing activities.At the 30th Street plant the divisionwas located on the fourth floor with a head room of 12 feet. Spaceand transportation facilities were limited.The division did little,manufacturing and its assembly work was confined to small pieces..At the 49th Street plant larger machines, power machines in place ofhand machines, and a head room of 25 to 35 feet enabled the Companyto manufacture and assemble switchboards, panel boards, and control'equipment to meet all the needs of the trade.Some of the original1.7employees were trained to do the more complicated work as theCompany enlarged this division.The number of employees in the2Matter of.Westinghouse Electric and Manufacturing Company and its Subsidiaries,The Westinghouse X-RayCo., Inc.,and The Bryant Electric CompanyandUnited Electrical,Radio& MachineWorkers of America, and itsLocalsNos. 601, 202,1207, 107, 111, 130.1105,1412, and 209,22 N. L. R. B. 147.. WESTINGHOUSE ELECTRIC -AND MANUFACTURING COMPANY .101division, increased from. 17 in July 1939 to 126 in January 1941.The49th Street plant was occupied entirely by the switchboard division.In the meantime the Company made other changes at its 30th Streetplant; It discontinued entirely in Philadelphia its Micarta and re-frigerator divisions.3The repair division, the building division, andthe offices of the engineering and service division '' were retained at thesame location.In January 1941 a turbine division was installed atthe plant.After the Company in 1939 refused to recognize the I. B. E. W. asbargaining agent for employees at the 49th Street plant, it continuedto deal with the United for employees at both plants.Grievances ofemployees at the 49th Street plant, all of whom appear, to be membersof the I. B. E. W., have been presented to the Company through lettersby the I. B. E. W., carbons of which have been sent to the Unitedas the recognized .bargaining agent.5The Company has consideredsuch grievances with the bargaining committee of the United, whichrelayed the results of such conferences to the I. B. E. W.. by letter'.eThe I. B. E. W. has then conferred with its own members.On January 20, 1941, the I. B. E. W. filed its petition in this pro-ceeding.On, February 3, 1941,. the Circuit Court entered a consentdecree affirming the Board's Order.7On April 8, 1941, the Company and the United entered into awritten agreement.This agreement, citing the Board's Order, pur-ports to include "all hourly paid employees and the shop clerk of theCompany at thePhiladelphia Service Shop,"the unit found appro-priate in Case No. C-1241, noted above.A supplementary agreement,signed the same day, recites that the bargaining unit includes employeesin the several divisions at both plants.The' agreement is subject totermination on 30 days' notice by either party.The petition of theI.B. E. W. was known to the Company at the time this agreementwas made.The United contends. that the Board's Order of March 29, 1940, wasdesigned to remove and avoid the effects of the Company's unfairlabor practices, that its recent contract with the Company constitutesthe fruit of such Order, which was affirmed on February 3, 1941; andsThe Micarta or plastic division was consolidated with .a similar division at Newark,New Jersey.Perfection-of the Company's refrigeration mechanism reduced the work ofrefrigerator rehabilitation and the refrigerator division at Philadelphia was consolidatedwith a division at Springfield,Massachusetts.No employees were involved in these changes.4 The repair and engineering and service divisions are service activities of the Company'sbusiness.The building division is a maintenance unit for the care of the 30th Street plant,a building owned by the Company.5The Company also transmitted copies of such letters to the United.The record discloses that at one conferenct members of the I. B. E. W. gave testimonybefore a bargaining committee of the Company and the United.7N. L. R. B. v. Westinghouse Electric and Manufacturing Company and,its subsidiariesThe Westinghouse%-Ray Co., Inc.and. The Bryant Electric Company,decided February ft-1941(C. C. A. 2j. See footnote 2,supra. 102DECISIONS OF NATIONALLABOR RELATIONS BOARDthat an investigation and certification of representatives at this timeis therefore barred.,The I. B. E. W. contends that the contract shouldnot operate as such a bar.Under all the circumstances, we find thatthe contract between the United and the Company, entered into withfull knowledge of the pendency of this proceeding, does not constitute.a bar to a determination of representatives at this time.A statement prepared by the Regional Director and introducedin evidence at the hearing discloses that the I. B. E. W. represents asubstantial number of employees in the alleged appropriate unit.8.We. find that a question has arisen concerning the representation.of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andforeign countries and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe I. B. E. W. contends that all hourly paid employees at the49th Street plant constitute an appropriate bargaining unit.TheUnited contends that all hourly paid employees and shop clerks atthe 30th and 49th Street plants constitute, an appropriate unit.TheCompany takes no position in respect to the unit.The 30th Street plant includes five divisions: (1) repair (2) tur-bine, (3) building, (4) warehouse, (5) engineering and service.The49th Street plant includes only the switchboard division.The repair,turbine, engineering and. service, and switchboard divisions areindependent units.The repair, turbine, and switchboard divisions8In support of its claim to represent a majority of the employees in the alleged appro-priate unit, the I. B. E. W. submitted to the Regional Director 139 authorization cards,of which 66 are dated in 1939, 50 in 1940, 20 in 1941, and 3 are undated. One hundredthirty-five of these cardsappear.to bear genuine signatures of employees at the 49th Streetplant, whose names appear on the Company's pay roll, of March 26, 1941.'At the hearingthe I. B. E. W. submitted to the Trial Examiner 128 authorization cards, all of whichare dated May 9, 1941.The parties stipulated that a substantial number of those whosigned these cards were employees at the 49th Street plant whose names appear on theMarch 26, 1041, pay roll. The I. B. E. W. claims no members at the 30th Street plant.In support of its claim to represent employees of the Company, the United submittedno cards to the Regional Director or to the Trial Examiner. Its secretary testified thatthe United had approximately 137 members at the time of the hearing. 'Such membersare not employees at the 49th Street plant.The record does not. disclose the number of employees at the 30th Street plant at thetime of the hearing. On the March 26, 1941, pay roll of the 49th Street plant are listed146 employees, of whom 20 are designated as office workers. WESTINGHOUSEELECTRIC AND.. MANUFACTURING1 COMPANY 103are under the general supervision of the Company's manufacturingand service department, the engineering and service division underits engineering department, and the building and warehouse divisionstinder its sales department.Hiring and discharging in each divisionis under the local head of such division.The 49th Street plant is 3 to 4 miles distant from the 30th Streetplant.It has its own plant manager who hires and discharges em-ployees.It, is esseiltially an assembling and manufacturing plant.Its employees do no service or repair work.Basic wages are thesame in both plants, but employees at the 49th Street plant makemore money because of manufacturing bonuses and overtime.Thereis no exchange of employees between the two plants.Although a single unit comprising employees at both plants wouldnot be inappropriate for bargaining, as we-found in our previousOrder noted above, in view, of the changes and extensions of the .Com-pany's activities in Philadelphia, it appears that the employees at the49th Street plant might at this time constitute a separate unit."Ac=cordingly, we shall direct that an election be held among employeesat the 49th Street plant to determine whether they desire to be repre-,sented by the I. B. E. W. or by the United or by neither.Upon theresult of the election will depend, in part, our determination of aseparate unit for employees at the 49th Street plant. If a majorityof the employees voting designate the I. B. E. W. as their collectivebargaining representative, then employees at the 49th Street plantshall constitute a single appropriate unit,10 and we will. certify theI.B. E. W. as bargaining representative thereof. If a majority ofsuch employees designate the United, we shall certify the United asbargaining agent for employees at the 30th Street and 49th Streetplants."-If a majority of employees voting, designate neither labororganization, we will dismiss the petition..The I. B. E. W. did not specifically define at the hearing its posi-tion respecting those employees classed as office employees, -on the^ pay'roll of the 49th Street plant.Following our usual practice, we willexclude office employees from the proposed production unit.e The previous decisionof theBoard in CaseNo. C-1241, noted above,in regard to theappropriate bargaining unit, is not decisive.Cf.Matter ofPacificGreyhoundLinesandAmalgamated Association of Street,ElectricRailway andMotor CoachEmployees ofAmerica, 9N.L. it. B. 557;Matter of Libbey-Owens-Ford Glass CompanyandFederationof Glass, Ceramic and SilicaSand Workers of America; Matter ofLibbey-Owens-FordGlass Co.andNationalFlat Glass Workersof the American Federationof Labor,31 N. L.it.B. 243."toCf.Matter ofLewis Lumber CompanyandInternational-Woodworkersof America,LocalUnionNo.257, affiliatedwith the C. I.0., 31 N. L. R. B. 688.11We foundin ourDecision and Order' of March 29, 1940, cited in footnote2supra,that such employeesconstitutedan appropriate bargainingunit.Althoughemployees atthe 30th Street plant will not participate in the election, neither the Company'nor the.I.B. 12.W. contest the claim of the United to represent them. 104DECISIONS OF NATIONAL LABOR RELATIONS' BOARDVI.THE DETERMINATION OF REPRESENTATIVESWe have.found that the question concerning the representation ofemployees of the Company canbest be resolved by, and we shall ac-cordingly direct, an election by secret ballot.The United contendsthat some employees at the 49th Street plant,not members of its localunion, are nevertheless members of its international union.We shalldirect,therefore,that the I.B. E. W. and the United shall appear uponthe ballot.If, however,within 5 days after the receipt of this Direc-tion of Election, the Uniteddoes not desire to appear upon the ballotand notifies the Regional Director to that effect,itsname shall beomitted from the,ballot.Those eligible to vote in the election shallbe the hourly paid employees of the Company at its 49th Street plant,excluding office employees, who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to,such limitations and additions as are set forth in theDirection of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric and ManufacturingCompany, Philadelphia,Pennsylvania,at its 49th Street plant,withinthe meaning of Section 9 (c) and Section 2(6) and (7) of 'the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in-the National LaborRelations`Board'by Section 9 (c) of the National Labor RelationsActs'and pursuant to Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain. representatives,for -the purposes of collective bargainingwithWestinghouse Electric and Manufacturing Company, Philadel-phia, Pennsylvania,an election by secret ballot shall be conducted asearly as possible,but not later than thirty(30) days from-the date ofthis Direction of Election,under the direction and supervision of theRegional Director for the'Fouth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9,of. said Rules and Regulations,among all hourly paid em-ployees of the Company at its 49th Street plant,who were employedduring the pay-roll period immediately preceding the date of'. thisDirection,including employees who did not work during that pay-roll WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 105period because they were ill or, on vacation or in the active. militaryservice or training of the United States, or temporarily laid off, butexcluding office employees and employees who have since quit or been-discharged for.cause, to determine whether said employees desire tobe represented by Local Union B-1161, International' Brotherhoodof ElectricalWorkers, or by United Electrical, Radio & MachineWorkers of America, Local No. 111, affiliated with 'the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.MR. EDWIN S.SMITH,dissenting :On January 20, 1941, the I. B. E. W. filed the original petition inthis proceeding, contending that employees at the 30th Street and49th Street plants constituted a single bargaining unit.On February3, 1941, the. Circuit Court, entered a consent decree, affirming theBoard's Order of March 29, 1940, which found a unit consisting ofemployees at the 30th Street and the 49th Street plants to be appro-priate.On April 8, 1941, pursuant to the Board's Order, the Unitedand the Company entered into a written contract, which covered em-ployees at both plants of the Company. In view of the recognitionby the I. B. E. W. of the propriety of a single bargaining unit andthe recent written contract between the United and the Companycovering such employees and in view of the greater bargainingeffectiveness of this larger unit,12 I would dismiss the petition.12 Compare my dissenting,opinions inMatter of Libbey-Owens-Ford Glass CompanyandFederation of Glass, Ceramic and Silica Sand Workers of America;Matter of Libbey.Owens-Ford Glass Co.andNational FlatGlassWorkers ofthe American Federation ofLabor,31N.L.R.B. 243,and cases cited therein;Matter. of Allis-Chalmers Manu-'facturingCompanyandInternational Union, United Automobile Workers of America,Local 248, 4 N. L. R. B. 159.'